Title: To James Madison from William P. Gardner, 18 September 1802 (Abstract)
From: Gardner, William P.
To: Madison, James


18 September 1802, Demerara. Reports his arrival on 14 Sept. after a passage of forty days from Philadelphia. Met with Nicholas Rousselet, the former U.S. consul, who informed him that the British governor had refused to recognize him in his official capacity because the Jay treaty “made no provision for the Residence of American Consuls in their foreign possessions.” Rousselet “further inform’d me that he has written to the Department of State ⟨by⟩ several Conveyances.” Has announced his arrival to the governor by the enclosed letter but deems it “inconsistent with the Dignity of the United states to repeat the Application” for recognition.
“The British have still possession of all the Dutch settlements on this Coast. They are now making preperations to evacuate this, as well as their other Conquests in this part of the Globe. Citizen Marteens, the new Governor, appointed under the Batavian Government is expected here in the Course of a very short time to take possession of the Colonies of Demerary and Essequebo.” The Americans in both colonies express satisfaction at the appointment of an American “and not a foreigner to represent their Nation.”
 

   
   RC and enclosure (DNA: RG 59, CD, Paramaribo, vol. 1). RC 2 pp. The enclosure is a letter from Gardner to Gov. Anthony Beaujon, 18 Sept. 1802 (1 p.), announcing his arrival but declining to present his commission because of the governor’s refusal to recognize Rousselet.



   
   Some contemporaries viewed William P. Gardner’s appointment as U.S. consul at Demerara and Essequibo in March 1802 as a reward for passing Treasury Department records to William Duane, editor of the Republican Philadelphia newspaper Aurora General Advertiser in 1800. Gardner, a clerk in the auditor’s office at the time, furnished Duane with accounts that the editor used to charge Timothy Pickering, Oliver Wolcott, and Jonathan Dayton with misuse of public funds (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:528–29 and n. 1, 530 n. 3).



   
   A full transcription of this document has been added to the digital edition.

